SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

512
KA 12-01075
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                               MEMORANDUM AND ORDER

CARLOS A. TORRES, JR., ALSO KNOWN AS CARLOS A.
TORRES, ALSO KNOWN AS CARLOS TORRES, ALSO KNOWN
AS CARLOS TORRES, JR., DEFENDANT-APPELLANT.


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment   of the Genesee County Court (Robert C.
Noonan, J.), rendered April   5, 2012. The judgment convicted
defendant, upon his plea of   guilty, of criminal possession of a
controlled substance in the   fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of criminal possession of a controlled
substance in the fourth degree (Penal Law § 220.09 [1]). Contrary to
defendant’s contention, we conclude that the record supports County
Court’s determination that the police had probable cause to arrest him
(see People v Shapiro, 141 AD2d 577, 577-578, lv denied 72 NY2d 1049;
see generally People v Gibeau, 55 AD3d 1303, 1303-1304, lv denied 12
NY3d 758). The arresting officer testified that, after he executed a
traffic stop based upon defendant’s failure to signal a left turn, he
observed that defendant “had slurred slow speech [and] bloodshot
glassy eyes,” and that “there was also an odor of mari[h]uana coming
from the vehicle.” Defendant admitted that he had ingested
hydrocodone and had smoked marihuana two or three hours prior to the
traffic stop. The officer further testified that defendant failed a
number of field sobriety tests and that he determined, based on his
training and experience, that defendant was impaired by the use of
drugs. The suppression court credited the officer’s testimony, and we
see no basis to disturb that credibility determination (see People v
Bush, 107 AD3d 1581, 1582, lv denied 22 NY3d 954).

     Defendant further contends that the People’s refusal to disclose
the search warrant application constituted a denial of his statutory
                                 -2-                           512
                                                         KA 12-01075

and constitutional rights, and that the court should have ordered
disclosure of a redacted copy of the application. Those contentions,
however, are forfeited by defendant’s guilty plea (see People v
Ippolito, 114 AD3d 703, 703; People v Oliveri, 49 AD3d 1208, 1209; see
generally People v Hansen, 95 NY2d 227, 230-231).

     Finally, we conclude that the sentence is not unduly harsh or
severe.




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court